DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-3, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,937,011. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the present claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 4, 5, 7-9, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20180025405 A1, hereinafter Jones) in view of Liu (US 20150215393 A1).
Regarding Claim 1
Jones discloses a method comprising: 
rendering, by the computer system, one or more graphical icons on the live event stream, wherein the one or more graphical icons, when selected by the user, send a request to conduct a transaction to the computer system (Jones: at least figure 3: “Buy now” button)
receiving, by the computer system from the user device of the user, the request to conduct the transaction while the user views the live event stream; and processing, by the computer system, the transaction requested by the user (Jones: at least ¶ 35)
Jones does not explicitly disclose:
uploading, by a computer system, one or more links to a live stream event to an interactive online user interface, wherein the live stream event is rendered on a user device of a user; 

Liu teaches that it is known to include uploading, by a computer system, one or more links to a live stream event to an interactive online user interface, wherein the live stream event is rendered on a user device of a user (at least paragraph 31, figure 2: content rendered on particular user device by server via link to content if predefined criteria is met) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Jones with the uploading of Liu, since such a modification would have allowed intended audience of media to interact with the media service provider or the content providers based on the medium content (at least ¶¶ 6-7 of Liu).

Regarding Claims 4, 5, 7, 8
Jones in view of Liu further discloses:
determining, by the computer system, that the user interacts with the interactive online user interface above a predetermined threshold (Liu: at least ¶ 59 content may be skipped ahead if user interaction is above threshold)
wherein the interactive online user interface represents a unique pairing between the user and a manager associated with the user (Jones: at least ¶ 33)
receiving, by the computer system, a plurality of digital content files associated with one or more products from a plurality of sources, wherein one of the plurality of sources include the plurality of interactive online user interfaces; storing, by the computer system, the plurality of digital content files at a storage server, uploading, by the computer system, at least a subset of the plurality of digital content files to the interactive online user interface (Liu: at least abstract, ¶ 65: server delivers media files and content inquiries over internet)
selecting, by the computer system, at least one of the plurality of digital content files (Liu: at least abstract, ¶ 59)

Regarding Claims 9
Jones in view of Liu further discloses:
accessing, by the computer system, a plurality of digital content files associated with one or more products stored on a cloud-based storage; and uploading, by the computer system, at least a subset of the plurality of digital content files to the interactive online user interface (Liu: at least abstract, paragraph 65: first server delivers media files and content inquiries over internet (i.e., cloud-based))

2.	Claims 6, 10, 11, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Liu, as applied above, and further in view of Publicover et al. (US 20160253710 A1, hereinafter Publicover).
Regarding Claims 6, 15
Jones in view of Liu discloses: 
monitoring, by the computer system, how the user interacts with digital content on the interactive online user interface, wherein the user has exclusive access to the interactive online user interface (Liu: at least ¶57: user interaction with content inquiries monitored)

Jones in view of Liu does not explicitly disclose, but Publicover teaches:
determining a score for the user based on the monitoring; and displaying the score associated with the user on an interactive online manager interface of the manager associated with the user (at least ¶332)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Liu in view of Jones with the determination and displaying of a score, as taught by Publicover, since such a modification would have provided to ability to match future user actions (e.g. subsequent purchases) and the rate at which they buy advertised Products. (at least ¶ 15 of Publicover)


Regarding Claims 10, 11, 19, 20
Jones in view of Liu and Publicover further discloses:
wherein one or more of the subset of the plurality of digital content files is selected by a manager associated with the user (Publicover: at least ¶¶ 96, 250)
monitoring, by the computer system, how the user interacts with the subset of the plurality of digital content files on the interactive online user interface, wherein the user has exclusive access to the interactive online user interface (Liu: at least ¶ 57) 
providing, by the computer system, feedback to the manager associated with the user based on the monitoring (Publicover: at least ¶¶ 96, 250)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wong et al. (US 201903774476 A1) discloses devices, methods, and systems for manipulating user interfaces, including customizing user interfaces based on monitored interactions.
Gordon et al. (US 20170344209 A1) discloses tailoring user interface presentations based on user state, including modifying at least a portion of an interface based on user feedback.
.	Rosenbaum et al. (US 8812956 B1) discloses video curation platform with pre-roll advertisements for discovered content, including curating streaming content based on user history.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625